DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive. 
	Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that the limitation “to generate control signals for individual charge pump units of the plurality of charge pump units” still includes an interpretation that the control signals having the same value e.g. “enable” or “disable”, the claim does not mention each charge pump unit is individually controlled by an unique control signal of the generated control signals.  Neto discloses to turn on all the charge pump units at the startup for fast reaching to the target output voltage.  The output voltage of a charge pump device fluctuates slightly up and down the target voltage after startup and during operation in general, this also applies to current invention.  The limitation “to disable one or more of the plurality of charge pump units as the current voltage approaches the target voltage” is at an unspecified stage of the output voltage generation and the disabling function is also based on the comparison between the current output voltage and the target voltage, similarly, Burlingame teaches the output voltage varies up and down the target voltage including approaching to the target voltage from top or below of the target voltage while selectively enabling or disabling one of the charge pump units to maintain the output voltage at the target voltage ([0042]).  Neto does not mention the . 

Double Patenting
2.	Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Neto et al. “Neto” (US Pub 2012/0300552 A1) in view of Ohta et al. “Ohta” (US Pub 2011/0080198 A1) and Burlingame et al. “Burlingame” (US Pub 2014/0091773 A1). 
Consider claim 1, Neto discloses (Abstract, [0017]-[0033], figure 4) A circuit comprising: a voltage input port configured to receive an input voltage (figure 4, V_in); a voltage output port (figure 4, V_out); an oscillator configured to generate a plurality of clock signals, each clock signal being separated by a non-zero phase difference (figures 
Neto further discloses a voltage divider to output one divided voltage and scaling with the current voltage of the output signal (figure 3, divided voltage input to attenuator 350 for controlling charge pump 330); and a control module having a decision circuit ([0016], figures 3 and 4, feedback circuit 370) and one or more comparators (figure 3, comparator 360) corresponding to the one or more divided voltages (figure 3, output of 350), each comparator (comparator 360) configured to generate a respective a logic signal based on a comparison between a respective divided voltage to a threshold value ([0016]), the decision circuit 370 configured to receive the one or more logic signals and to generate control signals for individual charge pump units of the plurality of charge pump units based on the one or more logic signals ([0016]), the control module configured to enable all of the plurality of charge pump units responsive to the current voltage being below target voltage at startup ([0016], figures 4 and 7).  
Neto does not mention a voltage divider network coupled to the voltage output port and to a reference voltage, the voltage divider network configured to output one or more divided voltages, each divided voltage being between the reference voltage and 
However this teaching is disclosed by Ohta (Abstract, figure 1, charge pump 12 is controlled by feedback signal 4, a voltage divider network 13 coupled to Vout and Vref). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohta into the art of Neto as to improve comparison with reference voltage or as an alternative embodiment.  
Neto and Ohta do not mention the output voltage starts from 0V to increase in positive direction and to disable one or more of the plurality of charge pump units as the current voltage approaches the target voltage. 
This teaching is disclosed by Burlingame in [0017], [0019], [0027], and [0042]: “…As the output voltage begins at zero and increases toward the target voltage…As the regulator reaches the target voltage, one charge pump is connected and disconnected repeatedly over time, as the regulator continues to maintain the target voltage”.  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Neto as modified by Ohta as to improve dynamic controlling of charge pumps and output voltage levels.  
Consider claim 25, Neto in combination with Ohta and Burlingame substantially teaches the limitation in claim 1, Ohta further discloses wherein the one or more comparators are configured to generate a negative logic signal responsive to a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohta into the art of Neto as modified by Ohta and Burlingame as to generate negative output voltage as a further embodiment.   
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neto as modified by Ohta and Burlingame above, and further in view of Popplewell et al. “Popplewell” (US Pub 2013/0052968 A1).  
Consider claim 8, Neto in combination with Ohta and Burlingame substantially teaches the limitation in claim 1, Neto further discloses comprising a voltage level shifter, the voltage level shifter configured to receive the output voltage provided at the voltage output port and to generate a voltage different than the output voltage (figure 3, attenuator 350). 
However Neto, Ohta and Burlingame do not particularly mention output of attenuator 350 having a different value than the output voltage.  
Popplewell discloses a RF front-end comprising a switching circuit controlled by the voltage level shifter 220 configured to receive an output voltage provided at a voltage output port and to generate a voltage value having a different value than the output voltage ([0060], figures 1, 2, level shifter 220 to switch 150).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection . 

9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neto as modified by Ohta, Burlingame and Popplewell above, further in view of Madan et al. “Madan” (US Pub 2014/0011463 A1). 
Consider claim 9, Neto in combination with Ohta, Burlingame and Popplewell substantially teaches the limitation in claim 8, Popplewell further discloses a RF front-end comprising a switching circuit controlled by the voltage level shifter 220 configured to receive an output voltage provided at a voltage output port and to generate a voltage value having a different value than the output voltage ([0060], figures 1, 2, level shifter 220 to switch 150).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Neto as modified by Ohta, Burlingame and Popplewell, as to selectively apply different voltages to switching circuit for improving switching management. 
Neto in combination with Ohta, Burlingame and Popplewell fails to disclose further comprising a switch circuit having a series arm that includes a plurality of transistors, the series arm configured to receive the voltage generated by the voltage level shifter.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Madan into the art of Neto as modified by Ohta, Burlingame and Popplewell, as to apply to transistor switches as a further application. 
Consider claim 10, Neto in combination with Ohta, Burlingamem, Popplewell and Madan substantially teaches the limitation in claim 9, Madan further discloses wherein the switch circuit further includes a shunt arm with a plurality of transistors, the shunt arm configured to receive a voltage generated by a second voltage level shifter (Madan: figure 4 shows two shunt arms).  Also see Popplewell figure 2, level shifter array 220 includes multiple individual shifters. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Madan and Popplewell into the art of Neto as modified by Ohta, Burlingame, Popplewell and Madan, as to apply to transistor switches as a further application and improving switching management. 

10.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neto as modified by Ohta, Burlingame, Popplewell and Madan above, further in view of Chu et al. “Chu” (US Pub 2009/0291645 A1).  
 but fail to disclose further comprising a power detector configured to detect a power of a signal through the switch circuit. 
Chu discloses a RF transceiver having a T/R switch circuit (Abstract), the switch circuit comprising a power detector configured to detect a power of a signal through the switch circuit ([0019]-[0021], figures 3-6, power detector 31). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chu into the art of Neto as modified by Ohta, Burlingame, Popplewell and Madan as to improve switching efficiency.   
Consider claim 12, Neto in combination with Ohta, Burlingamem, Popplewell, Madan and Chu substantially teaches the limitation in claim 11, Chu further discloses further comprising a feedback mechanism configured to adjust the voltage provided by the level shifter based at least in part on the detected power of the signal through the switch circuit (Chu: [0019]-[0021], figures 3-6, power detector 31, as adjusting the input voltage of the switch circuit). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chu into the art of Neto as modified by Ohta, Burlingame, Popplewell, Madan and Chu as to improve switching efficiency.   

13 is rejected under 35 U.S.C. 103 as being unpatentable over Neto as modified by Ohta and Burlingame above, further in view of Kok et al. “Kok” (US Pub 2012/0105137 A1).  
Consider claim 13, Neto in combination with Ohta and Burlingamem substantially teaches the limitation in claim 1, but fail to disclose a voltage generator comprising a plurality of the circuits of claim 1 coupled in series, the voltage generator configured to generate a voltage that has a magnitude that is greater than a magnitude of the input voltage. 
A series of charge pump stages to increase voltage is disclosed by Kok (figures 2 and 4, Abstract, [0044], 2V_DD at output of Stage 1, 3V_DD at output of Stage 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kok into the art of Neto as modified by Ohta and Burlingame as to add a further charge pump stage to increase voltage as a further embodiment. 

12.	Claims 14, 15, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. “Madan” (US Pub 2014/0011463 A1) in view of Neto et al. “Neto” (US Pub 2012/0300552 A1), Ohta et al. “Ohta” (US Pub 2011/0080198 A1) and Burlingame et al. “Burlingame” (US Pub 2014/0091773 A1). 
Consider claim 14, Madan discloses A radio-frequency (RF) module comprising: a packaging substrate configured to receive a plurality of components (figures 11A, 12A-14); and a switching circuit implemented on the packaging substrate (figures 11A, 
Madan does not disclose a voltage generator including a voltage input port configured to receive an input voltage, a voltage output port, an oscillator configured to generate a plurality of clock signals, each clock signal being separated by a non-zero phase difference, and a plurality of charge pump units coupled in parallel to one another, each receiving a voltage received at the voltage input port and providing an output signal that is output at the voltage output port, individual charge pump units configured to receive individual clock signals and to generate respective output signals based on the received clock signals; a control module having a decision circuit and one or more comparators corresponding to the one or more divided voltages, each comparator configured to generate a respective a logic signal based on a comparison between a respective divided voltage to a threshold value, the decision circuit configured to receive the one or more logic signals and to generate control signals for individual charge pump units of the plurality of charge pump units based on the one or more logic signals, the control module configured to enable all of the plurality of charge pump units responsive to the current voltage being 0 V and to disable one or more of the plurality of charge pump units as the current voltage approaches the target voltage.  
Neto discloses (Abstract, [0017]-[0033], figure 4) A circuit comprising: a voltage input port configured to receive an input voltage (figure 4, V_in); a voltage output port (figure 4, V_out); an oscillator configured to generate a plurality of clock signals, each clock signal being separated by a non-zero phase difference (figures 3 and 6 (M=4, 5, 6 or 8), clock generator 310, [0022]-[0024]); a plurality of charge pump units coupled in 
Neto further discloses a voltage divider to output one divided voltage and scaling with the current voltage of the output signal (figure 3, divided voltage input to attenuator 350 for controlling charge pump 330); and a control module having a decision circuit ([0016], figures 3 and 4, feedback circuit 370) and one or more comparators (figure 3, comparator 360) corresponding to the one or more divided voltages (figure 3, output of 350), each comparator (comparator 360) configured to generate a respective a logic signal based on a comparison between a respective divided voltage to a threshold value ([0016]), the decision circuit 370 configured to receive the one or more logic signals and to generate control signals for individual charge pump units of the plurality of charge pump units based on the one or more logic signals ([0016]), the control module configured to enable all of the plurality of charge pump units responsive to the current voltage being below target voltage at startup ([0016], figures 4 and 7).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Neto into the art of Madan as to include the voltage generator for providing quick voltage control signals to the switching circuit.  
Madan and Neto do not disclose a voltage divider network coupled to the voltage output port and to a reference voltage, the voltage divider network configured to output 
However this teaching is disclosed by Ohta (Abstract, figure 1, charge pump 12 is controlled by feedback signal 4, a voltage divider network 13 coupled to Vout and Vref). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohta into the art of Madan as modified by Neto as to improve comparison with reference voltage or as an alternative embodiment.  
Madan, Neto and Ohta do not mention the output voltage starts from 0V to increase in positive direction and to disable one or more of the plurality of charge pump units as the current voltage approaches the target voltage.
This teaching is disclosed by Burlingame in [0017], [0019], [0027], and [0042]: “…As the output voltage begins at zero and increases toward the target voltage…As the regulator reaches the target voltage, one charge pump is connected and disconnected repeatedly over time, as the regulator continues to maintain the target voltage”.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Madan as modified by Neto and Ohta as to improve dynamic controlling of charge pumps and output voltage levels.  

Consider claim 19, Madan discloses ([0006]-[0014], figure 14) A wireless device comprising: a transceiver configured to generate a radio-frequency (RF) signal; a front-end module (FEM) in communication with the transceiver, the FEM including a packaging substrate configured to receive a plurality of components, the FEM further including a switching circuit implemented on the packaging substrate (figures 11A-14), the switching circuit including a voltage input port configured to receive an input voltage (figure 4, [0033]); and an antenna in communication with the FEM, the antenna configured to transmit the amplified RF signal (figure 14).  
Madan does not disclose a voltage generator including a voltage input port configured to receive an input voltage, a voltage output port, an oscillator configured to generate a plurality of clock signals, each clock signal being separated by a non-zero phase difference, and a plurality of charge pump units coupled in parallel to one another, each receiving a voltage received at the voltage input port and providing an output signal that is output at the voltage output port, individual charge pump units configured to receive individual clock signals and to generate respective output signals based on the received clock signals; a control module having a decision circuit and one or more comparators corresponding to the one or more divided voltages, each comparator configured to generate a respective a logic signal based on a comparison between a respective divided voltage to a threshold value, the decision circuit configured to receive the one or more logic signals and to generate control signals for 
Neto discloses (Abstract, [0017]-[0033], figure 4) A circuit comprising: a voltage input port configured to receive an input voltage (figure 4, V_in); a voltage output port (figure 4, V_out); an oscillator configured to generate a plurality of clock signals, each clock signal being separated by a non-zero phase difference (figures 3 and 6 (M=4, 5, 6 or 8), clock generator 310, [0022]-[0024]); a plurality of charge pump units coupled in parallel to one another (figure 4, pump units), each receiving a voltage received at the voltage input port and providing an output signal that is output at the voltage output port (figure 4), individual charge pump units configured to receive individual clock signals (figure 4, each pump unit receiving separate clk) and to generate respective output signals based on the received clock signals (figure 4, outputs at V_out). 
Neto further discloses a voltage divider to output one divided voltage and scaling with the current voltage of the output signal (figure 3, divided voltage input to attenuator 350 for controlling charge pump 330); and a control module having a decision circuit ([0016], figures 3 and 4, feedback circuit 370) and one or more comparators (figure 3, comparator 360) corresponding to the one or more divided voltages (figure 3, output of 350), each comparator (comparator 360) configured to generate a respective a logic signal based on a comparison between a respective divided voltage to a threshold value ([0016]), the decision circuit 370 configured to receive the one or more logic signals and to generate control signals for individual charge pump units of the plurality of charge 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Neto into the art of Madan as to include the voltage generator for providing quick voltage control signals to the switching circuit.  
Madan and Neto do not disclose a voltage divider network coupled to the voltage output port and to a reference voltage, the voltage divider network configured to output one or more divided voltages, each divided voltage being between the reference voltage and a current voltage of the output signal and scaling with the current voltage of the output signal.  
However this teaching is disclosed by Ohta (Abstract, figure 1, charge pump 12 is controlled by feedback signal 4, a voltage divider network 13 coupled to Vout and Vref). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohta into the art of Madan as modified by Neto as to improve comparison with reference voltage or as an alternative embodiment.  
Madan, Neto and Ohta do not mention the output voltage starts from 0V to increase in positive direction and to disable one or more of the plurality of charge pump units as the current voltage approaches the target voltage.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Madan as modified by Neto and Ohta as to improve dynamic controlling of charge pumps and output voltage levels.  
Consider claim 27, Madan in combination with Neto, Ohta and Burlingame substantially teaches the limitation in claim 14, Ohta further discloses wherein the one or more comparators are configured to generate a negative logic signal responsive to a corresponding divided voltage being greater than 0 V (Ohta: [0038], figures 1 and 2, divided voltage V1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohta into the art of Madan as modified by Neto, Ohta and Burlingame as to generate negative output voltage as a further embodiment.   
13.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madan as modified by Neto, Ohta and Burlingame above, further in view of Popplewell et al. “Popplewell” (US Pub 2013/0052968 A1).  
Consider claim 16, Madan in combination with Neto, Ohta and Burlingame substantially teaches the limitation in claim 14, but fails to disclose wherein the 
Popplewell discloses a RF front-end comprising a switching circuit controlled by the voltage generated by the voltage level shifter including a positive voltage and a negative voltage ([0060], figures 1, 2, level shifter 220 to switch 150).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Madan as modified by Neto, Ohta and Burlingame as to selectively apply different voltages to switching circuit for improving switching management. 
Consider claim 17, Madan in combination with Neto, Ohta, Burlingame and Popplewell substantially teaches the limitation in claim 16, Madan further discloses wherein the switching circuit further includes a series arm configured to receive an RF signal and to output the RF signal in an on state (figure 4). 
Popplewell further discloses the series arm configured to receive the positive voltage from the voltage level shifter to put the series arm in the on state and to receive the negative voltage from the voltage level shifter to put the series arm in an off state (Popplewell: [0060], figures 1, 2, level shifter 220 to switch 150).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Madan as modified by Neto, Ohta, Burlingame and Popplewell as to selectively apply different voltages to switching circuit for improving switching management. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques into the art of Madan as modified by Neto, Ohta, Burlingame and Popplewell, as to selectively apply different voltages to switching circuit for improving switching management.   
Consider claim 18, Madan in combination with Neto, Ohta, Burlingame and Popplewell substantially teaches the limitation in claim 17, Madan further discloses wherein the switching circuit is implemented on a single semiconductor die (figure 11C).   

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Madan as modified by Neto, Ohta and Burlingame above, further in view of Hasson et al. “Hasson” (US Pub 2013/0252562 A1).  
Consider claim 20, Madan in combination with Neto, Ohta and Burlingame substantially teaches the limitation in claim 19, but fails to disclose wherein the switching circuit comprises a dual pole dual throw switch configured to swap the RF signal between the antenna and a diversity antenna.  
This teaching is disclosed by Hasson (figure 1, [0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hasson into the art of Madan as modified by Neto, Ohta and .   
14.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Neto as modified by Ohta and Burlingame above, further in view of Okamoto (US Patent 8,314,649 B1). 
Consider claim 22, Neto in combination with Ohta and Burlingamem substantially teaches the limitation in claim 1, but fail to disclose wherein the control module is configured to disable a charge pump unit responsive to a corresponding divided voltage going from a positive voltage to a negative voltage.
This teaching is disclosed by Okamoto (figures 1 and 2, column 6 lines 36-59, if the negative voltage VNEG becomes lower than the target voltage (as the divided voltage VDIV drops from positive to negative voltage), the negative voltage charge pump 4 is stopped to thereby prevent the negative voltage VNEG from dropping).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Okamoto into the art of Neto as modified by Ohta and Burlingame as to generate negative output voltage as a further embodiment.   
For claim 23, see response to claim 22.  
Consider claim 24, Neto in combination with Ohta and Burlingamem substantially teaches the limitation in claim 1, but fail to disclose wherein the one or more 
This teaching is disclosed by Okamoto (figures 1 and 2, comparator 1; column 6 lines 36-59, if the negative voltage VNEG becomes lower than the target voltage (as the divided voltage VDIV drops from positive to negative voltage), the negative voltage charge pump 4 is stopped (by a negative logic signal) to thereby prevent the negative voltage VNEG from dropping).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Okamoto into the art of Neto as modified by Ohta and Burlingame as to generate negative output voltage as a further embodiment.   
15.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Madan as modified by Neto, Ohta and Burlingame above, further in view of Okamoto (US Patent 8,314,649 B1).
Consider claim 26, Madan in combination with Neto, Ohta and Burlingame substantially teaches the limitation in claim 14, but fails to disclose wherein the one or more comparators are configured to generate a negative logic signal responsive to a corresponding divided voltage being less than 0 V.
This teaching is disclosed by Okamoto (figures 1 and 2, comparator 1; column 6 lines 36-59, if the negative voltage VNEG becomes lower than the target voltage (as the divided voltage VDIV drops from positive to negative voltage), the negative voltage 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Okamoto into the art of Madan as modified by Neto, Ohta and Burlingame as to generate negative output voltage as a further embodiment.   

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 
/Rui Meng Hu/
R.H./rh
February 12, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643